Citation Nr: 1009963	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-26 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for a deviated 
septum, status post rhinoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, granted service connection for 
deviated septum, status post rhinoplasty, and assigned a 0 
percent (non-compensable) rating, effective November 9, 2006.  
In May 2009, the Veteran testified at a Travel Board hearing 
at the VA Satellite Office in San Antonio, Texas, before the 
undersigned Veterans Law Judge.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
service-connected deviated septum, status post rhinoplasty, 
is manifested by difficulty breathing due to 80 percent 
occlusion of the right nostril.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
deviated septum, status post rhinoplasty, have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the Veteran was provided with initial notice of 
the VCAA in December 2006, which was prior to the July 2007 
(adverse) decision on appeal.  Since the appellate issue in 
this respect (entitlement to assignment of an initial 
compensable rating) is a downstream issue from that of 
service connection (for which the December 2006 VCAA letter 
was duly sent), another VCAA notice is not required.  
VAOPGCPREC 8-2003.  This appeal is from the initial rating 
assigned with the grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, disability ratings, and effective dates has been 
made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is 
exercising his right to appeal the rating assigned.  In 
addition, a September 2008 statement of the case (SOC) 
properly provided him notice of the criteria for rating 
deviation of the nasal septum, including what the evidence 
showed, and why the current rating was assigned.  The Veteran 
has had ample opportunity to respond and supplement the 
record, and, in addition, provided testimony in this matter 
in May 2009.  He is not prejudiced by this process; notably, 
he does not allege that notice in this case was less than 
adequate or that he is prejudiced by any notice deficiency.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also 
notes that in the December 2006 VCAA letter, the Veteran was 
advised of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  He has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA and private treatment records, and he 
underwent a VA examination in May 2007.  The Board finds that 
this VA examination is adequate.  The examination included a 
review of the claims folder and a history obtained from the 
Veteran.  Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  
Although the Veteran's representative has requested that the 
Veteran undergo another VA examination by an ENT doctor, 
because the May 2007 VA examination was conducted by a 
"general doctor", the Board concludes that this is not 
necessary.  As explained below, the Board finds that the VA 
examination is adequate for rating the Veteran's service-
connected deviated septum, status post rhinoplasty, and that 
the findings on the VA examination are similar to findings 
made by the Veteran's private ENT and other VA doctors.  
Thus, another examination is not necessary.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310-11 (2007).  In addition, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

Private treatment records show that in April 2005, the 
Veteran complained of nasal congestion, and he was prescribed 
a nasal spray and nasal saline.  In  November 2005 and March 
2006, he complained of nasal congestion.  Examination showed 
that his right nasal septum was abnormal, and he underwent 
turbinal Kenalog injections.  In May 2006 he underwent a 
sleep study, and it was noted that his fragmented sleep 
improved through the use of nasal CPAP (continuous positive 
airway pressure).  The recommendations included considering 
surgical options to remove any upper airway abnormalities, as 
good nasal patency was critical for good CPAP compliance, and 
nasal CPAP was medically indicated. 

On VA examination in May 2007, the Veteran denied any 
allergies.  He reported having problems with nasal 
congestion, worse in the summer than in the winter.  He 
reported that the septoplasty he underwent in service in 1972 
helped temporarily; however, over the years, his difficulty 
in breathing recurred.  He now had great difficulty breathing 
through his right nostril.  Examination showed that the nose 
and nares were patent, and that there was 80 percent 
occlusion of the right nostril.  There was no tenderness over 
the sinuses.  The diagnoses included deviated septum, status 
post rhinoplasty, with 80 percent occlusion of the right 
nostril.  

VA treatment records showed that in September 2007 the 
Veteran was seen as a new patient.  A review of systems 
showed that he had a nasal fracture in service with surgery 
to correct, he used Afrin for nasal congestion, and that his 
right nasal congestion had returned since 2005.  On 
examination, right nasal congestion was noted.  He was 
prescribed a nasal inhaler to be used twice a day.  

Received in September 2008 was a statement from the Veteran 
in which he reported having nasal congestion and a runny nose 
on a daily basis, and that if his runny nose was long 
lasting, his nose would get raw and bleed.  He attributed 
these problems to his deviated septum and rhinoplasty in 
service.  He indicated that a VA doctor had prescribed a 
nasal spray which helped a little.  He also thought that due 
to his surgery he had scars inside his nose that caused 
swelling of the inner wall of the nose (the turbinates) and 
further caused his difficulty to breath through the nose.  He 
indicated his claim was "not much due to the deviated septum 
but to the daily congestion that [he thought] resulted from 
the surgery".  He acknowledged that the VA examination 
showed 80 percent occlusion of the right nostril, and 
indicated that this may be contributable to his congestion.  

In May 2009, the Veteran's representative indicated that the 
Veteran requested consideration of additional symptoms 
resulting from the deviated septum, such as bleeding, runny 
nose, wheezing, and congestion, which he felt had not been 
considered when the VA examination was done, and he requested 
another examination by an ENT doctor since the prior VA 
examination had been conducted by a general doctor.  At the 
hearing, the Veteran testified as to his ongoing problems 
with nasal congestion.  He indicated that he was prescribed a 
nasal spray which he used on a daily basis, especially when 
he went to sleep.  He testified that when he did any physical 
activity, his  nose started running, and would get raw and 
start bleeding, but would clear up if he used his nasal spray 
and rested.  He testified that his private doctor had 
recommended surgery to correct the deviated septum on the 
right side, but he declined after his VA physician 
recommended he not do that because it could be worse and he 
could have more pain.  He testified that his nasal spray was 
very helpful at night and during the day.  

III. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's deviated nasal septum is currently rated as 
noncompensable under 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6502.  Under this code, a maximum 10 percent evaluation will 
be assigned for traumatic deviation of the nasal septum with 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  In every instance where 
the schedule does not provide otherwise, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran contends he should be entitled to a compensable 
rating for his service-connected deviated septum, status post 
rhinoplasty.  He reports having daily problems with nasal 
congestion, and that with any physical activity his nose 
starts running, becomes raw, and will start bleeding.  He 
reported he used a nasal spray daily which helped with his 
symptoms.  

The record reflects that the Veteran underwent a VA 
examination in May 2007, at which he reported having problems 
with nasal congestion, worse in the summer than in the 
winter.  He reported great difficulty breathing through his 
right nostril.  Examination showed the nose and nares were 
patent, and that there was 80 percent occlusion of the right 
nostril.  Just after the VA examination, a September 2007 VA 
treatment record showed that the Veteran had right nasal 
congestion and he was prescribed a nasal inhaler.  After 
reviewing the competent medical evidence of record, which 
shows that the Veteran's airflow is constricted to 80 percent 
in one nostril, the Board finds that the criteria for a 10 
percent disability rating under DC 6502 have not been meet or 
approximated.  38 C.F.R. § 4.7.  The Board acknowledges the 
Veteran's complaints of congestion and other symptoms which 
he has related to his service-connected deviated septum, 
status post rhinoplasty.  However, the applicable rating 
criteria contained in DC 6502 do not include specific 
consideration of such symptoms.  

The Board has also considered whether a separate or higher 
rating is warranted under any other code.  38 C.F.R. § 4.97, 
DC 6504 provides that scars of the nose or loss of part of 
the nose may be assigned a 10 percent rating if there is loss 
of part of one ala, or other obvious disfigurement.  In this 
case, because the evidence of record does not show external 
scarring, loss of part of the nose, or any disfigurement, 
there is no appropriate basis for rating the disability under 
DC 6504.  Nor does the evidence support findings of sinusitis 
to require a compensable evaluation under Diagnostic Codes 
6510 through 6514.  In that regard, the Board notes that the 
Veteran has not been shown to have "incapacitating 
episodes" due to his service-connected deviated septum, 
status post rhinoplasty.  Rather, he has reported that his 
symptoms are cleared up with use of his nasal spray and rest.  
Also, the evidence does not show 5-6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Sinusitis has not 
been diagnosed.  While rhinitis has been diagnosed, (though 
this diagnosis in November 2005 was dated prior to the 
effective date of the grant of service connection), the 
rating criteria for allergic or vasomotor rhinitis (DC 6522) 
require greater than 50 percent obstruction on both sides or 
complete obstruction on one side.  This is not shown, as 
discussed earlier.  Thus, the Board finds that there are no 
other rating criteria for which rating by analogy would be 
appropriate or beneficial to this Veteran for assigning a 
separate rating or a compensable rating.  

In addition, the Board notes that the Veteran's disability 
does not warrant referral for extra-schedular consideration.  
In exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an extra-
schedular disability rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, the Board finds that the 
non-compensable rating currently assigned is adequate for the 
level of disability shown.  Although the Veteran contends 
otherwise, for reasons stated above, the Board concludes that 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Moreover, in the present case, the 
Veteran has not reported any interference with his employment 
or any hospitalizations due to his service-connected deviated 
septum, status post rhinoplasty.  He reported working full 
time for AT&T in administration and management.  Thus, no 
interference with employment or frequently hospitalizations 
have been alleged or shown.  Therefore, referral for the 
assignment of an extraschedular disability rating is not 
warranted.

In conclusion, the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, the Board finds that the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application, and an 
assignment of an initial compensable disability rating for 
the Veteran's deviated septum, status post rhinoplasty, is 
therefore not warranted.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable rating for a deviated septum, status 
post rhinoplasty, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


